Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Final Office Action filed on 07/01/2021.
Claims 11-18 have been allowed.
Claims 11-18 have been amended.
Claims 1-10 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 has been considered by the examiner.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On page 5 of Applicant’s Remarks, filed on 07/01/2021, Applicant states that “Claims 11 to 18 were rejected under the second paragraph of 35 U.S.C. § 112 as indefinite. While the rejection(s) may not be agreed with, to facilitate matters, the claim(s) has been corrected, as appropriate, so as to obviate the rejection(s).” Examiner was able to corroborate the amendments and, therefore, the claim rejections under the second paragraph of 35 U.S.C. § 112 have been withdrawn.
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 5-6, filed 07/01/2021, with respect to the rejection(s) of claims 11-18 being rejected under 35 U.S.C. § 102(a)(1)/ 102(a)(2)  as being anticipated by 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
“…based on the recorded aging specific parameter, at least one of determining and adapting at least one of a corresponding response and a corresponding response threshold of the response; and initiating the response responsive to the recorded parameter exceeding the response threshold, wherein a type of the response is defined or adapted at adaptation time points, wherein the aging specific parameter includes a measurement curve, wherein the evaluation unit communicates bi-directionally with the aging detector, and wherein the evaluation unit communicates bi-directionally with a control device.”
Claims 12-15 are also allowed as they further limit allowed claim 11.
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…based on the recorded aging specific parameter, at least one of determining and adapting, via the aging detector, at least one of a corresponding response and a corresponding response threshold of the response; and initiating the response responsive to the recorded parameter exceeding the response threshold; wherein a type of the response is defined or adapted at adaptation time points, wherein the aging specific parameter includes a 
Claims 17 are also allowed as they further limit allowed claim 16.
Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 18,
“…based on the recorded aging specific parameter, at least one of determining and adapting at least one of a corresponding response and a corresponding response threshold of the response; and initiating the response responsive to the recorded parameter exceeding the response threshold; wherein a type of the response is defined or adapted at adaptation time points, and wherein the aging specific parameter includes a measurement curve, and wherein the evaluation unit communicates bi-directionally with a control device.”
The closest prior art references that were found based on an updated search.
Poltorak US 2012/0132211 - Apparatus for predicting and monitoring e.g. congestive heart failure by analyzing characteristics of heart rate of patient during endotracheal intubation procedure, has control unit driving output unit to generate output.
Poltorak US 2008/0275349 - Clinical episodes monitoring, predicting and treating apparatus for e.g. asthma, has control unit for driving output unit for generating alert upon detecting deterioration of monitored condition.
Gran et al. US 2017/0055090 - In-situ fitting system for hearing aid system, has server which is interconnected with hearing aid system, in which hearing aid 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 11, 16 and 18; therefore claims 11-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RAUL J RIOS RUSSO/Examiner, Art Unit 2867